215 U.S. 594 (1910)
DYER
v.
CITY OF MELROSE.
No. 93.
Supreme Court of United States.
Argued January 20, 1910.
Decided January 24, 1910.
ERROR TO THE SUPERIOR COURT OF THE STATE OF MASSACHUSETTS.
Mr. Chester M. Pratt for plaintiff in error.
Mr. Claude L. Allen for defendant in error.
Per Curiam.
Judgment affirmed with costs. Hibernia Savings Society v. San Francisco, 200 U.S. 310; McIntosh v. Aubrey, 185 U.S. 122; Railroad Co. v. Peniston, 18 Wall. 5; case below, Dyer v. Melrose, 197 Massachusetts, 99.